DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not use the terminology “intersecting” in the description of the relationship between the at least one rib and the at least one bristle row (this is best shown in Figure 8). The term “intersect” is used differently in the description of other structure in the original specification. For example, the Abstract discusses how the shroud surface has curved surfaces that intersect the shroud surface. MPEP § 608.01(o) states that “While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms (or in this case, a different use of the term “intersect”) appearing in the claims.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 3-6, 10, 16-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 recites “the plurality of discrete tufts form a plurality of bristle rows along the at least a portion of the length.” Lines 12-13 of claim 1 (of which claim 3 depends) recites “…a plurality of bristles…forming at least one bristle row…” Are the “plurality of bristle rows” of claim 3 in addition to the at least one bristle row of claim 1? Or are these the same bristle rows? 
	Similarly, claim 16 recites “…a plurality of bristle rows…” and claim 15 (of which claim 16 depends) recites “…at least one bristle row…” Are the “plurality of bristle rows” of claim 16 in addition to the at least one bristle row of claim 15? Or are these the same bristle rows? It is noted that in line 6 of claim 15 that there is a singular “the bristle row.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith, GB 2241430 A.
	Smith discloses the claimed invention including a brush dowel defining a length (10, Figures 1-2), the brush dowel configured to be mounted for rotation about a rotational axis which extends longitudinally through the brush dowel (Abstract and Page 1; Figures 1-2, the longitudinal rotation axis extends through the brush dowel), a plurality of bristles mounted to the brush dowel forming at least one bristle row along at least a portion of the length (11, Figures 1 and 5), and at least one rib (12, Figures 1-2 and 5) at least partially defining a channel adapted to receive a cutting implement (channel 13 capable of receiving a cutting implement, Figures 1-2 and 5). Regarding claim 22, the at least one rib comprises a set of spaced ribs (there are two spaced ribs 12, see Figures 3-5) with the channel defined therebetween (two channels 13, Figures 3-5). Regarding claim 23, the set of spaced ribs are provided in the brush dowel (in that they are integral with the brush dowel, see Figures). 
4.	Claim(s) 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch, US 2,734,212.
	Koch discloses the claimed invention including a brush dowel defining a length (16, Figure 2), the brush dowel configured to be mounted for rotation about a rotational axis which extends longitudinally through the brush dowel (rotation about shaft 17, see Figure 2 and Column 3 Lines 18-22), a plurality of bristles mounted to the brush dowel forming at least one bristle row along at least a portion of the length (2, Figure 2), and at least one rib (flange 5, . 
Allowable Subject Matter
5.	Claims 1-2, 7-8, and 13-15 are allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6, 10, 16-18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter: None of the prior art made of record discloses, teaches, or suggests the invention of claims 1-8, 10, 13-18, and 20. In particular, none of the prior art discloses at least one rib extending from the brush dowel that is intersecting at least one bristle row. Also, none of the prior art discloses that a channel, within a set of two spaced ribs, intersects the at least on bristle row. These features are best shown in Applicant’s Figure 8.
Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 1-8, 10, 13-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg